Citation Nr: 1505978	
Decision Date: 02/09/15    Archive Date: 02/18/15

DOCKET NO.  06-10 088	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for a cervical spine disability.

2.  Entitlement to service connection for a lumbar spine disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

W. R. Stephens, Associate Counsel
INTRODUCTION

The Veteran served on active duty from June 1972 to March 1974.  He also served in the Army National Guard of Michigan.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

A May 2013 Board decision denied the Veteran's service connection claims.  A February 2014 Joint Motion for Partial Remand before the United States Court of Appeals for Veterans Claims (Court) remanded the matter of service connection for a lumbar spine disability and a cervical spine disability to the Board for readjudication consistent with the Motion.  

The Board previously remanded this matter in May 2014 for further evidentiary development, to include a new VA examination.

The Veteran testified at a Travel Board hearing in October 2007 before the undersigned Veterans Law Judge.  A copy of the transcript is associated with the claims file.

This appeal was processed using the Veterans Benefits Management System (VBMS) processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1.  The preponderance of the evidence is against a finding that the Veteran's current neck disability is etiologically related to a disease, injury, or event in service.

2.  The preponderance of the evidence is against a finding that the Veteran's current back disability is etiologically related to a disease, injury, or event in service.


CONCLUSIONS OF LAW

1.  The Veteran's current neck disability was not incurred in active duty service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.102, 3.303 (2014).

2.  The Veteran's current back disability was not incurred in active duty service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. § 3.102, 3.303, 3.307. 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Compliance with Stegall

As noted in the Introduction, the Board previously remanded this claim in May 2014.  The Board instructed the RO to: (1) send notice to the Veteran requesting that he identify any additional relevant treatment records; (2) schedule the Veteran  for an orthopedic examination to determine the nature and etiology of any currently diagnosed neck and back disabilities, and provide a well-reasoned opinion on the etiology of any diagnosed conditions; and (3) readjudicate the claim.

VA sent the Veteran a June 2014 letter requesting that he provide VA with additional treatment records, or in the alternative, provide appropriate authorization in order for VA to obtain them.  The Veteran was scheduled for, and attended, a November 2014 VA examination.  The examiner provided a well-reasoned and adequately supported opinion as to the etiology of both diagnosed conditions.  For the purposes of the issues decided, claims for a neck and back condition, the examination complied with the remand instructions of the Board.  The matters were then readjudicated in a November 2014 Supplemental Statement of the Case (SSOC).   
As a result of these steps taken, the Board finds that there has been compliance with its previous remand instructions.  Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where remand order of the Board are not followed, the Board errs as a matter of law when failing to ensure compliance).  

II.  VA's Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 3.326(a) (2014). 

The duty to notify requires VA to notify the claimant of the information and evidence not of record that is necessary to substantiate the claim, and to indicate which information and evidence VA will obtain and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Notice must be provided before the initial RO decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

VA complied with the duty to notify in December 2004 and February 2005 letters, prior to the June 2005 rating decision on appeal.  In addition, VA has provided the Veteran with multiple notice letters in the following years leading up to this decision.

The duty to assist requires VA to seek relevant records and to obtain a medical opinion when required.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In assisting the claimant in the procurement of service and other relevant records, VA will make as many requests as are necessary to obtain relevant records from a Federal department or agency, and will make "reasonable efforts" to obtain relevant records not in the custody of a Federal department or agency.

VA has satisfied its duty to seek relevant records.  VA has obtained and associated service treatment records, VA treatment records, and identified private treatment records with the file.  The record does not indicate and the Veteran has not notified VA that additional VA medical records, private medical records, or relevant social security records exist.

The duty to assist includes providing an examination when one is required by law. McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006) (provides an analysis of when an examination is required).  When VA determines to provide an examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The opinion must be adequately supported and explained.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

The Veteran was most recently afforded a VA examination for his claimed conditions in November 2014.  The record does not reflect that this examination is inadequate.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The examiner reviewed the claims file, considered the Veteran's relevant medical history, and provided well-reasoned and adequately supported opinions.

The Board further finds that the Veteran and his representative have demonstrated actual knowledge of the pertinent requirements to substantiate the issues on appeal. It is particularly salient to the Board in this regard that during his Board hearing, the Veteran and his representative related in great detail why they believed he was entitled to service connection for his claimed neck and back conditions.  It is also clear from the lay statements provided by the Veteran that he understood the type of evidence that would be most helpful to his claims on appeal.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Based on the communications to the Veteran and the arguments raised by the Veteran and his representative, they have demonstrated actual knowledge of the requirements for substantiating the claims and it is reasonable to expect that the Veteran understands what is needed to prevail.  Thus, the Board finds that no prejudice results in proceeding with adjudication of the Veteran's claim.

As noted above, the Veteran also was afforded a hearing before the undersigned Veterans Law Judge (VLJ) during which he presented oral argument in support of his claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2012) requires that the VLJ/DRO who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ fully explained the issues on appeal during the hearing and specifically discussed the basis of the prior determination, the elements of the claim that were lacking to substantiate the claims for benefits, and suggested the submission of evidence that would be beneficial to the Veteran's claims.  Significantly, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.

III.  Service Connection

Generally, service connection may be granted for a disability or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
To establish entitlement to service-connected compensation benefits on a direct basis, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called 'nexus' requirement."  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d) (2013).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden elements is through a demonstration of continuity of symptomatology.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); Savage v. Gober, 10 Vet. App. 488, 495-97 (1997).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; 38 C.F.R. § 3.303(b).  However, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has recently held that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  These chronic conditions, which include arthritis, are presumed to have been incurred in service if they manifest to a compensable degree within one year of discharge from active duty.  38 U.S.C.A. §§ 1101, 1112, 1137 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.307, 3.309 (2013).  

At his November 2014 VA examination, the Veteran was diagnosed with degenerative arthritis of the cervical spine and degenerative arthritis of the spine.  Thus, Shedden requirement (1) is satisfied for both claimed conditions.  It is of note that arthritis is considered a "chronic" condition under 38 C.F.R. § 3.309(a).  

Additionally, the Board acknowledges the Veteran's Representative's contention in a December 2014 statement that the Veteran was documented to have developed scoliosis at some point during his military service.  However, the Board finds that there is no medical evidence that the Veteran has a current diagnosis of scoliosis, and as a result, the following analysis will only pertain to the Veteran's currently diagnosed disability, which is degenerative arthritis of the spine.

Service treatment records document treatment for in-service neck and back injuries on a few different occasions.  Thus, requirement (2) for service connection is satisfied for both claimed conditions.  It is of note, however, that the Veteran's February 1974 Separation Examination does not document any chronic neck or back conditions.  The Board now turns to the 'nexus' requirement between the in-service documentation of neck and back treatment, and the Veteran's current neck and back disabilities.

The November 2014 VA examiner concluded that the Veteran's current neck and back disabilities were less likely than not incurred in or caused by his military service.  The examiner explained that while the Veteran had been treated for neck and back conditions a few times while on active duty service, no chronic neck or back condition was noted upon separation from service.  The examiner then notes that at the Veteran's February 2005 VA examination, the Veteran stated that he had been having constant neck and lower back pain part and parcel of fibromyalgia for the past 20 years.  At the time of the 2005 examination, range of motion of the entire spine was normal.  The 2014 examiner explained that recent x-rays (January 2013) of the cervical spine and dorsolumbar spine revealed only mild degenerative changes.  The examiner stated that "[t]hose changes should be moderate to severe changes, if Veteran had been having chronic neck [and low back] condition[s]" since separation from service in 1974.  The examiner concluded that the Veteran's current neck and back disabilities are the result of aging and the natural degenerative process.  In reaching this conclusion, the examiner again cited the lack of documentation of a chronic neck or back condition upon separation, the Veteran's February 2005 VA examination at which range of motion of the spine was normal, and January 2013 x-rays of the spine that revealed only mild degenerative changes.  

The examiner further went on to explain the statements of the January 2013 VA examiner that the Veteran's current neck and back symptoms are related to his 2010 Cardiovascular Accident (CVA):

Veteran had stroke in [September 2010] due to right carotid block and has been having residual left hemiparesis with weakness to the left upper [and] lower extremities, diffuse diminished sensation over the left sided extremities and left hemiplegic gait.  The alteration in his gait since the stroke has caused increase in back pain.  

With respect to the January 2013 VA examination, the Board notes that the Joint Motion for Remand found it to be inadequate as the examiner failed to fully explain his statement that the Veteran's current symptoms are related to residuals from his 2010 CVA.  However, the Board does note that the January 2013 VA examiner came to the ultimate conclusion that the Veteran's neck and back disabilities were less likely than not related to his military service as the condition is degenerative in nature.

The February 2005 VA examiner noted that the Veteran denied any specific neck or lower back injuries.  As previously mentioned, the examiner attributed the neck and back symptoms of pain at that time to the Veteran's fibromyalgia.  The examiner noted that the Veteran could stand erect without support, there was diffuse vague tenderness present over the cervical spine including the lumbosacral spine, range of motion of the entire spine was normal and without pain.  The examiner provided the final diagnosis of chronic neck and back pain mostly related to fibromyalgia.

Having reviewed the record, the Board finds that service connection is not warranted for a neck or back condition.  The Board has considered the Veteran's lay assertions to the extent that he has alleged that his neck and back conditions are directly related to service.  However, as discussed by the VA examiner, the medical evidence suggests that the Veteran's current neck and back disabilities are the result of aging and not any in-service injury.  In addition, there is no medical evidence of a chronic neck or back condition upon separation from service or within one year of separation.  While the lack of contemporaneous medical records does not by itself refute the credibility of the Veteran's assertions,  Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006), the evidence does not support a contention that the Veteran's in-service neck or back treatment led to his current conditions.  While the Veteran is competent to report what he has experienced, he is not competent to offer an opinion on a complex medical question.  A layperson is competent to diagnose a disability only if (1) the condition is simple to identify, such as a broken leg, (2) he is reporting a contemporaneous medical diagnosis, or (3) his description of symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  In this case, a diagnosis of a neck or back condition and an opinion as to its etiology requires a complex medical diagnosis which must be provided by a medical professional, one that the Veteran is not competent to make.

Similarly, to the extent that the Veteran has alleged that he has experienced a continuity of symptoms relating to his neck and back conditions since service, the Board observes that such a report is unreliable, not credible, and cannot establish onset of the claimed disabilities.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994); LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  Specifically, the medical evidence of record suggests that earlier symptoms of neck and back pain dating back to the Veteran's 2005 VA examination are related to the Veteran's fibromyalgia, and not the Veteran's currently diagnosed neck or back disability.  Outside of the Veteran's lay statements, the record contains no evidence linking the Veteran's current neck disability to active duty military service.  The credibility of these lay statements is questionable considering the specific denial of any neck or back pain or relevant symptoms at the time of separation from service.  The most credible evidence of record suggests that the Veteran suffered acute in-service neck and back injuries, that subsided before separation from service.  As a result, the preponderance of evidence does not support a finding that the Veteran's current neck and back conditions are related to his active duty military service.

In reaching this conclusion the Board acknowledges the Veteran's contention that his neck condition may be related to his exposure to various chemicals while serving as an Edgewood Arsenal Army medical volunteer for part of his service.  The Board further notes the May 2005 private medical opinion submitted by the Veteran linking the Veteran's exposure to his chronic neck and back pain.  However, the evidence of record suggests that the Veteran did not in fact participate in any medical testing as a result of in-service health issues.  Accordingly, this opinion is flawed as it is based upon an inaccurate factual predicate.  

In a May 2003 letter, the U S Army Medical Research Institute of Chemical Defense explained that the Veteran was not participating in any tests and therefore there was no indication that he received any chemical or drug exposure In a June 2005 email from the US A y Medical Research Institute of Chemical Defense Aberdeen Proving Grounds the FOIA officer stated that the Veteran did not participate in any tests due to health issues at that time.

The Board acknowledges that the Veteran received a letter of commendation for this two month assignment at the Edgewood Arsenal Medical Volunteer program.
Despite this, several documents show that the Veteran was not used for testing due to a "medical hold".  See SMUEA-R Form 20 dated in December 1972; also see document dated in November 1972 noting "not used for testing".  

The Veteran testified at the Travel Board hearing in October 2007 that he was injected with an unknown substance. He claims that he has multiple current disabilities due to his exposure to chemicals while at Edgewood Arsenal.  In a July 2006 statement, the Veteran claims that his classification was "B" which meant that he was exposed to Mustard Lewisite.  In June 2007, the Veteran's representative specifically claimed that the Veteran's liver disability was due to Sarin gas exposure while at Edgewood Arsenal.  

The Board notes that claims based on chronic effects of exposure to mustard gas and Lewisite are adjudicated under the criteria of 38 C F R § 3.316 and are predicated on full-body exposure to nitrogen or sulfur mustard or to Lewisite and on the development of certain specific diseases.  However, the documentation of record does not show that the Veteran was used in any testing at Edgewood Arsenal.  Even if he was exposed he has not shown any full body exposure, and his claimed disabilities on appeal are not among those enumerated in 38 C F R § 3.316.

The Board acknowledges that the Veteran has submitted countless articles on the environmental hazards at Edgewood Arsenal.  He has submitted pages of different chemicals he may have been exposed to.  Despite this the Veteran does not know if he was exposed to any chemicals during service. He merely speculates that he was exposed to certain chemicals.  He claims that he was injected with a substance, but does not know what substance it was.  The Board finds little probative value in the Veteran's speculation of the mere possibility that he was exposed to certain chemicals in his two month period at Edgewood Arsenal especially in light of information contained from the service department suggesting that he was not used for testing and placed due to a medical hold.

Based on the analysis above, the Board finds the weight of the evidence shows that the Veteran was not exposed to herbicides or other chemicals during service, and that any presumptive relationship of exposure to herbicides and certain subsequent diseases is not applicable in this case.

In summary, there is no competent evidence which relates the Veteran's current neck or back condition to any injury, incident, or disease in service.  Instead the evidence supports a finding that the Veteran's currently diagnosed degenerative arthritis of the cervical spine and dorslolumbar spine onset years after separation from service and are not directly related to his active duty military service.  As such, the preponderance of the evidence is against the claim for service connection for a neck or back condition.


ORDER

Entitlement to service connection for a neck condition is denied.

Entitlement to service connection for a back condition is denied.




____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


